Bigelow, C. J.
The objection to the form of the action cannot now avail the defendants. Having entered into an agreement by which they have submitted the case to the judgment of the court on the facts stated, without reserving the right to take any objection to the pleadings, they are precluded from raising any question concerning the form of the action. On a statement of facts thus drawn, the only question open is, whether the plaintiff can recover in any form of action. Ellsworth v. Brewer, 11 Pick. 316. Kimball v. Preston, 2 Gray, 567. On that question there can be no doubt. The acts done by the defendant were of a nature to work a permanent injury to the estate, and the owner of the reversion may well maintain an action to recover compensation therefor, notwithstanding the fact that the premises were under a demise at the time the tortious acts were committed. 1 Chit. Pl. (6th Amer. ed.) 72, 160.

Judgment for the plaintiff.